Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0026] line 2, "decision point 227" should read "decision point 225".
In paragraph [0044] line 7, "hardware processors 610 (FIG. 6)” should read “hardware processors 410 (FIG. 4)”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 1-20 are objected to because of the following informalities:
In claim 1 line 21, "a physical representation" should read "a second physical representation" to distinguish from the first “physical representation” of claim 1 line 7. This change will clarify that the “physical representation” referred to in claim 2 lines 1-2, claim 2 lines 2-3, claim 3 line 2, claim 7 line 3, claim 7 line 4 and claim 7 line 6 are all referring to the first “physical representation” of claim 1 line 7. 
Claims 2-8 are objected to by nature of incorporating by reference the objected to language of claim 1.
In claim 9 line 14, "a physical representation" should read "a second physical representation" to distinguish from the first “physical representation” of claim 9 line 3. This change will clarify that the “physical representation” referred to in claim 10 lines 1-2, claim 10 lines 3, claim 11 line 2, claim 15 line 3, claim 15 line 4, and claim 15 line 6 are all referring to the first “physical representation” of claim 9 line 3.
Claims 10-16 are objected to by nature of incorporating by reference the objected to language of claim 9.
In claim 17 line 18, "a physical representation" should read "a second physical representation" to distinguish from the first “physical representation” of claim 17 line 5. This change will clarify that the “physical representation” referred to in claim 20 line 3, claim 20 line 4, and claim 20 line 6 are all referring to the first “physical representation” of claim 17 line 5.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-8, 10-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
With respect to claim 2, “the physical representation” in lines 1-2 and 2-3 could be referring to the first physical representation (claim 1 line 7) or the second physical representation (claim 1 line 21). Amending the language to “a second physical representation” in claim 1 line 21, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical representation” of claim 2 lines 1-2 and 2-3 will be interpreted as referring to the “physical representation” of claim 1 line 7.

With respect to claim 3, “the physical representation” in line 2 could be referring to the first physical representation (claim 1 line 7) or the second physical representation (claim 1 line 21). Amending the language to “a second physical representation” in claim 1 line 21, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical 
In claim 3 lines 1-2, “the CAD model” should read either "nominal CAD model" (claim 1 line 5) or "modified nominal CAD model" (claim 1 line 22). For purposes of examination, “the CAD model” of claim 3 lines 1-2 will be interpreted as referring to the “nominal CAD model” of claim 1 line 5.
Claim 4 is rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 3.

With respect to claim 5, “the first input geometry” in lines 6-7, adds an additional narrow range to a broad range limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 line 2 recites the broad recitation “an input geometry”, and the claim also recites “the first input geometry” in lines 6-7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Either change the “input geometry” of claim 5 line 2, line 4, and line 8 all to "first input geometry" or change the "first input geometry" of claim 5 lines 6-7 to “input geometry”.
Claims 6-8 are rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 5.

With respect to claim 6, “the input geometry representing the component using a numerical method in a first instance of operation (iv)” seems to be referencing operation (i) even though operation 
In claim 6 lines 2-3, “the CAD model” should read either "nominal CAD model" (claim 1 line 5) or "modified nominal CAD model" (claim 1 line 22). For purposes of examination, “the CAD model” of claim 6 lines 2-3 will be interpreted as referring to the “nominal CAD model” of claim 1 line 5.

With respect to claim 7, in lines 3, 4, and 6, the “the physical representation” could be referring to the first physical representation (claim 1 line 7) or the second physical representation (claim 1 line 21). Amending the language to “a second physical representation” in claim 1 line 21, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical representation” of claim 7 lines 3, 4, and 6 will be interpreted as referring to the “physical representation” of claim 1 line 7.
In claim 7 line 5, “the CAD model” should read either "nominal CAD model" (claim 1 line 5) or "modified nominal CAD model" (claim 1 line 22). For purposes of examination, “the CAD model” of claim 7 line 5 will be interpreted as referring to the “nominal CAD model” of claim 1 line 5.

With respect to claim 10, “the physical representation” in lines 1-2 and 3 could be referring to the first physical representation (claim 9 line 3) or the second physical representation (claim 9 line 14). Amending the language to “a second physical representation” in claim 9 line 14, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical representation” of claim 10 lines 1-2 and 3 will be interpreted as referring to the “physical representation” of claim 9 line 3.

With respect to claim 11, “the physical representation” in line 2 could be referring to the first physical representation (claim 9 line 3) or the second physical representation (claim 9 line 14). Amending the language to “a second physical representation” in claim 9 line 14, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical representation” of claim 11 line 2 will be interpreted as referring to the “physical representation” of claim 9 line 3.
In claim 11 lines 1-2, “the CAD model” should read either "nominal CAD model" (claim 9 line 2) or "modified nominal CAD model" (claim 9 lines 14-15). For purposes of examination, “the CAD model” of claim 11 lines 1-2 will be interpreted as referring to the “nominal CAD model” of claim 9 line 2.
Claim 12 is rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 11.

With respect to claim 13, “the first input geometry” in lines 6-7, adds an additional narrow range to a broad range limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 line 2 recites the broad recitation “an input geometry”, and the claim also recites “the first input geometry” in lines 6-7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Either change the “input geometry” of claim 13 line 2, line 4, and line 8 all to "first input geometry" or change the "first input geometry" of claim 13 lines 6-7 to “input geometry”.


With respect to claim 14, “the input geometry representing the component using a numerical method in a first instance of operation (iv)” seems to be referencing operation (i) even though operation (iv) is referenced because the language mirrors operation (i). For examination purposes, “the input geometry representing the component using a numerical method in a first instance of operation (iv)” will be interpreted as “the input geometry representing the component using a numerical method in a first instance of operation (i)”.
In claim 14 line 3, “the CAD model” should read either "nominal CAD model" (claim 9 line 2) or "modified nominal CAD model" (claim 9 lines 14-15). For purposes of examination, “the CAD model” of claim 14 line 3 will be interpreted as referring to the “nominal CAD model” of claim 9 line 2.

With respect to claim 15, in lines 3, 4, and 6, the “the physical representation” could be referring to the first physical representation (claim 9 line 3) or the second physical representation (claim 9 line 14). Amending the language to “a second physical representation” in claim 9 line 14, as stated in the objections above, will correct this indefiniteness. For purposes of examination, “the physical representation” of claim 15 lines 3, 4, and 6 will be interpreted as referring to the “physical representation” of claim 9 line 3.
In claim 15 line 5, “the CAD model” should read either "nominal CAD model" (claim 9 line 2) or "modified nominal CAD model" (claim 9 lines 14-15). For purposes of examination, “the CAD model” of claim 7 line 5 will be interpreted as referring to the “nominal CAD model” of claim 9 line 2.


Claims 19-20 are rejected under 35 U.S.C. 112(b) for incorporating by reference the indefinite language of claim 18.

With respect to claim 19, “the input geometry representing the component using a numerical method in a first instance of operation (iv)” seems to be referencing operation (i) even though operation (iv) is referenced because the language mirrors operation (i). For examination purposes, “the input geometry representing the component using a numerical method in a first instance of operation (iv)” will be interpreted as “the input geometry representing the component using a numerical method in a first instance of operation (i)”.
In claim 19 lines 2-3, “the CAD model” should read either "nominal CAD model" (claim 17 line 3) or "modified nominal CAD model" (claim 17 line 19). For purposes of examination, “the CAD model” of claim 19 lines 2-3 will be interpreted as referring to the “nominal CAD model” of claim 17 line 3.


In claim 20 line 5, “the CAD model” should read either "nominal CAD model" (claim 17 line 3) or "modified nominal CAD model" (claim 17 line 19). For purposes of examination, “the CAD model” of claim 20 line 5 will be interpreted as referring to the “nominal CAD model” of claim 17 line 3.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 19 line 1, the language “The system of claim 18,” should read “The medium of claim 18,”.
In claim 20 line 1, the language “The system of claim 18,” should read “The medium of claim 18”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015207216 A1 (Liebl) in view of U.S. Pat 9,950,476 (Nguyen).

With respect to claim 1, Liebl teaches A system comprising (see generally FIGS. 1-6 and supporting description [0035] – [0042]): a memory storing executable program instructions therein (CPU can be designed to process commands that are implemented as a program stored in a memory system, [0026] line 4); and a processor in communication with the memory, the processor operative to execute the program instructions to (present invention can be designed in terms of hardware and/ or software, in particular a CPU, [0026] lines 1-2): receive a nominal computer-aided design (CAD) model of a component (means for actual generative production receives nominal geometry 10, [0035] lines 5-6); 
Liebl does not explicitly teach calculate a nonlinear scale factor using an iterative simulation process.
However, Nguyen teaches calculate a nonlinear scale factor using an iterative simulation process ("the Johnson-Cook material model" which is a non-linear model.  Create a “heat map” of predicted distortions, and apply compensation alterations by reversing vertical deformation by half or ¾ magnitude, then remodeling in a second iteration, and repeating as many times as necessary until build tolerance is achieved.  The result of modifying the Johnson-Cook prediction with a further scaling of 1/2   [col 20 ln 5, 32-35, 46-65]).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a specific algorithm that iteratively applies non-linear alterations based on a heat-map, and even halves or ¾ magnitudes those alterations, see Nguyen [col 20 ln 58], which would prevent over correction. A person having skill in the art would have a reasonable expectation of significantly reducing distortion (Nguyen col 20 ln 67) in Liebl by modifying the system of Liebl with the heat map modeling and compensating alterations of Nguyen. Therefore, it would have been obvious to combine Liebl with Nguyen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Liebl teaches A method comprising (see generally FIGS. 1-6 and supporting description [0035] – [0042]): receiving a nominal computer-aided design (CAD) model of a component(means for actual generative production receives nominal geometry 10, [0035] lines 5-6);  producing a physical representation of the component based on the CAD model using an additive manufacturing (AM) process (preliminary component 20 is built up in layers based on nominal geometry 10, [0035] lines 1-4); measuring the produced physical representation of the component to obtain measurement data of the physical representation of the component (generatively produced component 20 is measured by one more cameras/sensors 40, [0037] lines 1-2); determining a deviation between a 
However Nguyen teaches calculating a nonlinear scale factor using an iterative simulation process (create a “heat map” of predicted distortions, and apply compensation alterations by reversing vertical deformation by half or ¾ magnitude, then remodeling in a second iteration, and repeating as many times as necessary until build tolerance is achieved [col 20 ln 32-35]; [col 20 ln 46-65]).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a specific algorithm that iteratively applies non-linear alterations based on a heat-map, and even halves or 

With respect to claim 17, Liebl teaches A non-transitory computer readable medium having executable instructions stored therein (see generally FIGS. 1-6 and supporting description [0035] – [0042]; and a program stored in a memory system [0026] line 4; the program designed in such a way that it is capable of executing the methods described here, so the CPU can execute the steps [0026] line 7-8), the medium comprising: instructions to receive a nominal computer-aided design (CAD) model of a component (means for actual generative production receives nominal geometry 10, [0035] lines 5-6); instructions to produce a physical representation of the component based on the CAD model using an additive manufacturing (AM) process (generatively produced component 20 is measured by one more cameras/sensors 40, [0037] lines 1-2); instructions to measure the produced physical representation of the component to obtain measurement data of the physical representation of the component (generatively produced component 20 is measured by one more cameras/sensors 40, [0037] lines 1-2); instructions to determine a deviation between a geometry of the CAD model and the measurement data of the physical representation of the component (actual deviations Δ between the actual geometry and nominal geometry are determined, [0038] line 5); instructions to determine a compensation filed based on the determined deviation between the geometry of the CAD model and the measurement data of the physical representation of the component and the calculated nonlinear scale factor (inverting actual deviations Δ to get inverted deviations Δ', [0039] lines 1-2; and further correcting the inverted deviations with correction values  δ, [0041] lines 3-4); instructions to modify the nominal CAD model by 
However, Nguyen teaches instructions to calculate a nonlinear scale factor using an iterative simulation process (create a “heat map” of predicted distortions, and apply compensation alterations by reversing vertical deformation by half or ¾ magnitude, then remodeling in a second iteration, and repeating as many times as necessary until build tolerance is achieved [col 20 ln 32-35]; [col 20 ln 46-65]).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a specific algorithm that iteratively applies non-linear alterations based on a heat-map, and even halves or ¾ magnitudes those alterations, see Nguyen [col 20 ln 58], which would prevent over correction. A person having skill in the art would have a reasonable expectation of providing more accurate correction values in Liebl by modifying the system of Liebl with the heat map modeling and compensating alterations of Nguyen. Therefore, it would have been obvious to combine Liebl with Nguyen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015207216 A1 (Liebl) in view of U.S. Pat 9,950,476 (Nguyen) in further view of U.S. Pub. 2019/0099951 (Zhang).

With respect to claim 2, Liebl in view of Nguyen teaches all of the limitations of claim 1, as noted above. Liebl in view of Nguyen further teaches wherein the measurement data of the physical representation of the component is obtained from a surface of the physical representation of the component (Nguyen, [0037]).
 Liebl in view of Nguyen does not teach the measurement data obtained from point-cloud coordinate data.
However, Zhang teaches wherein the measurement data of the physical representation of the component is obtained from a surface of the physical representation of the component and is point-cloud coordinate data (dense point clouds, [0021] line 12).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Zhang because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for the measurement data of the physical representation of the component being obtained from point-cloud coordinate data. Liebl only generally teaches that measurement data comes from optical distance sensors and/or one or more cameras, [0037] lines 1-2. Zhang more fully teaches that by using these scanners to generate dense point clouds, the scanned data can be used to get geometric measurements representing the physical surface of an object, [0021] line 12. A person having skill in the art would have a reasonable expectation of successfully measuring objects in the system of Liebl in view of Nguyen by modifying Liebl in view of Nguyen with dense point clouds of Zhang ([0022] lines 6-7).  Therefore, it would have been 

With respect to claim 10, Liebl in view of Nguyen teaches all of the limitations of claim 9, as noted above. Liebl in view of Nguyen does not teach wherein the measurement data of the physical representation of the component is obtained from a surface of the physical representation of the component and is point-cloud coordinate data.
However, Zhang teaches wherein the measurement data of the physical representation of the component is obtained from a surface of the physical representation of the component and is point-cloud coordinate data (dense point clouds, [0021] line 12).  
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Zhang because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for the measurement data of the physical representation of the component being obtained from point-cloud coordinate data. Liebl only generally teaches that measurement data comes from optical distance sensors and/or one or more cameras, [0037] lines 1-2. Zhang more fully teaches that by using these scanners to generate dense point clouds, the scanned data can be used to get geometric measurements representing the physical surface of an object, [0021] line 12. A person having skill in the art would have a reasonable expectation of successfully measuring objects in the system of Liebl in view of Nguyen by modifying Liebl in view of Nguyen with dense point clouds of Zhang ([0022] lines 6-7). Therefore, it would have been obvious to combine Liebl in view of Nguyen with Zhang to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claim 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015207216 A1 (Liebl) in view of U.S. Pat 9,950,476 (Nguyen) in further view of U.S. Pub. 2015/0004046 (Graham).

With respect to claim 3, Liebl in view of Nguyen teaches all of the limitations of claim 1, as noted above. Liebl in view of Nguyen does not teach wherein the deviation between a geometry of the CAD model and the measurement data of the physical representation of the component is represented as a set of column vectors. However, Graham teaches wherein the deviation between a geometry of the CAD model and the measurement data of the physical representation of the component is represented as a set of column vectors (see matrix 1704 in FIG 17, which is difference between geometric characteristics (meaning points) of a digital-cross section and an actual cross-section, [0083] lines 18-21; see FIG. 4 and FIG. 14 for reference).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Graham because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for specifically the particular data format of storing deviations between a CAD model and measurement data as a set of column vectors (i.e. a matrix). Graham teaches that matrix operations allow one to apply mathematical operations across a set of points that are stored as vectors, see Graham [0080]. A person having skill in the art would have a reasonable expectation of successfully applying a set of mathematical operations to the measurement deviations of Liebl in view of Nguyen by modifying Liebl with the set of column vectors and matrix operations of Graham ([0080]). Therefore, it would have been obvious to combine Liebl in view of Nguyen with Graham to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103. 

With respect to claim 11, Liebl in view of Nguyen teaches all of the limitations of claim 9, as noted above. Liebl in view of Nguyen does not teach wherein the deviation between a geometry of the CAD model and the measurement data of the physical representation of the component is represented as a set of column vectors. However, Graham teaches wherein the deviation between a geometry of the CAD model and the measurement data of the physical representation of the component is represented as a set of column vectors (see matrix 1704 in FIG 17, which is difference between geometric characteristics (meaning points) of a digital-cross section and an actual cross-section, [0083] lines 18-21; see FIG. 4 and FIG. 14 for reference).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Graham because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for specifically the particular data format of storing deviations between a CAD model and measurement data as a set of column vectors (i.e. a matrix). Graham teaches that matrix operations allow one to apply mathematical operations across a set of points that are stored as vectors, see Graham [0080]. A person having skill in the art would have a reasonable expectation of successfully applying a set of mathematical operations to the measurement deviations of Liebl in view of Nguyen by modifying Liebl with the set of column vectors and matrix operations of Graham ([0080]). Therefore, it would have been obvious to combine Liebl in view of Nguyen with Graham to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103. 

	

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015207216 A1 (Liebl) in view of U.S. Pat 9,950,476 (Nguyen) in further view of U.S. Pub. 2015/0004046 (Graham) in further view of “Matlab – Scholarpedia” (Schreiber).

	With respect to claim 4, Liebl in view of Nguyen in further view of Graham teaches all of the limitations of claim 3, as noted above. Liebl in view of Nguyen in further view of Graham does not teach wherein the nonlinear scale factor calculated using the iterative simulation process is appended to the set of column vectors. However, Schreiber teaches wherein the nonlinear scale factor calculated using the iterative simulation process is appended to the set of column vectors ([A; B] (the vertical concatenation, [section labeled "Matlab notation" on page 2]).
It would have been obvious to one skilled in the art before the effective filing date to combined Liebl in view of Nguyen in further view Graham with Schreiber because this is applying a known technique (of vertical concatenation from Schreiber) to a known device (the AM manufacturing compensation system of Liebl in view of Nguyen and Graham) ready for improvement to yield predictable results. Liebl in view of Nguyen and Graham is the base reference that teaches all limitations except for appending an additional value to the set of column vectors of Graham. Graham already teaches that sets of point data organized in multiple layers is best organized in sets of column vectors called matrices to better perform mathematical operations, see Graham [0080]. However, Liebl in view of Nguyen and Graham is ready for improvement because additional data may be stored in these sets of column vectors. Schreiber shows how additional data, such as the heat map alteration values of Nguyen can be appended to the set of column vectors of Graham. One having ordinary skill in the art would have recognized that applying the known technique in Schreiber of vertical concatenation of matrices would yield the predictable result of keeping all of the calculated point data organized. Therefore, it 

With respect to claim 12, Liebl in view of Nguyen in further view of Graham teaches all of the limitations of claim 11, as noted above. Liebl in view of Nguyen in further view of Graham does not teach wherein the nonlinear scale factor calculated using the iterative simulation process is appended to the set of column vectors. However, Schreiber teaches wherein the nonlinear scale factor calculated using the iterative simulation process is appended to the set of column vectors ([A; B] (the vertical concatenation, [section labeled "Matlab notation" on page 2]).
It would have been obvious to one skilled in the art before the effective filing date to combined Liebl in view of Nguyen in further view Graham with Schreiber because this is applying a known technique (of vertical concatenation from Schreiber) to a known device (the AM manufacturing compensation system of Liebl in view of Nguyen and Graham) ready for improvement to yield predictable results. Liebl in view of Nguyen and Graham is the base reference that teaches all limitations except for appending an additional value to the set of column vectors of Graham. Graham already teaches that sets of point data organized in multiple layers is best organized in sets of column vectors called matrices to better perform mathematical operations, see Graham [0080]. However, Liebl in view of Nguyen and Graham is ready for improvement because additional data may be stored in these sets of column vectors. Schreiber shows how additional data, such as the heat map alteration values of Nguyen can be appended to the set of column vectors of Graham. One having ordinary skill in the art would have recognized that applying the known technique in Schreiber of vertical concatenation of matrices would yield the predictable result of keeping all of the calculated point data organized (Schreiber, page 2, Paragraph 2). Therefore, it would have been obvious to combine Liebl in view of Nguyen and Graham with Schreiber to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim 5-8, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015207216 A1 (Liebl) in view of U.S. Pat 9,950,476 (Nguyen) in further view of U.S. Pub. 2019/0054700 A1 (Chandar).

With respect to claim 5, Liebl in view of Nguyen teaches all of the limitations of claim 1, as noted above. Liebl does not teach wherein the iterative simulation process comprises: (i) simulating a distortion of an input geometry representing the component using a numerical method; (ii) morphing the input geometry using simulated part distortion; (iii) generating an updated simulation distortion using the morphed input geometry; (iv) comparing the updated simulation distortion to the distortion of the first input geometry to determine a nonlinear scale factor map, the nonlinear scale factor map representing a map of the component's response to the morphing of the input geometry; and repeating operations (i) - (iv) one or more times to generate the nonlinear scale factor, the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error.
However, Nguyen teaches wherein the iterative simulation process comprises (see generally FIG. 4): (i) simulating a distortion of an input geometry representing the component using a numerical method (input 3D geometry 248, [col 7 ln 65]; and perform FEA to determine predicted stress and distortion, [col 8 ln 3-6]); (ii) morphing the input geometry using simulated part distortion (if predicted distortion is greater than tolerance, alterations are used to update input geometry, [col 8 ln 22-26]); (iii) generating an updated simulation distortion using the morphed input geometry (see arrow in FIG. 4 going from 260 to 250; input geometry is updated [col 8 ln 24-25], so step 256 of predicting distortion is repeated, [col 8 ln 3-6]); (iv) comparing the updated simulation distortion to the distortion of the first input geometry to determine a nonlinear scale factor map, the nonlinear scale factor map representing 
Neither Liebl nor Nguyen teach the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error. However, Chandar teaches the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error (shrinkage compensation through a constant scaling factor may not reliably reduce height accuracy, [0036] lines 27-29; risk of uncertainty at certain points in model based compensation can be mitigated by averaging out the effect of random dimensional deviations through replication, [0037] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a specific algorithm that iteratively applies non-linear alterations based on a heat-map, and even halves or ¾ magnitudes those alterations, see Nguyen [col 20 ln 58], which would prevent over correction. A person having skill in the art would have a reasonable expectation of providing more accurate correction values in Liebl by modifying the system of Liebl with the heat map modeling and compensating alterations of Nguyen. 


With respect to claim 6, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 5, as noted above. Liebl does not teach wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. However, Nguyen teaches wherein the input geometry representing the component using a 
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be calculated from a numerical method or that the numerical method needs to be applied to the original CAD model. Nguyen teaches that a numerical method such as a FEA thermo-mechanical model needs to be used prior to and during fabrication to predict shape distortions and/or residual stress that is developing in the work piece, Nguyen [col 7 ln 47-57]. By performing these simulations on the CAD model prior to manufacturing, the process can account for thermal gradients that lead to high stress and premature failure of the workpiece, [col 1 ln 41-48]. Furthermore, the original simulation of the CAD model can be compared to the manufactured part for calibration and validation purposes of the model, [col 12 ln 47]). A person having skill in the art would have a reasonable expectation of successfully calibrating a machine learning model in Liebl by modifying the system of Liebl with the FEA thermo-mechanical modeling of the original CAD model of Nguyen. Therefore, it would have been obvious to combine Liebl in view of Nguyen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 5, as noted above. Liebl further teaches wherein the calculation of the nonlinear 

With respect to claim 8, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 5, as noted above. Liebl does not teach wherein the numerical method comprises at least one of a finite element analysis and a boundary element method. However, Nguyen teaches wherein the numerical method comprises at least one of a finite element analysis and a boundary element method ([col 7 ln 47-48]).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be calculated from a numerical method or that the numerical method needs to be applied to the original CAD model. Nguyen teaches that a numerical method such as a FEA thermo-mechanical model needs to be used prior to and during fabrication to predict shape distortions and/or residual stress that is developing in the work piece, Nguyen [col 7 ln 47-57]. By performing these simulations on 

With respect to claim 13, Liebl in view of Nguyen teaches all of the limitations of claim 9, as noted above. Liebl does not teach wherein the iterative simulation process comprises: (i) simulating a distortion of an input geometry representing the component using a numerical method; (ii) morphing the input geometry using simulated part distortion; (iii) generating an updated simulation distortion using the morphed input geometry; (iv) comparing the updated simulation distortion to the distortion of the first input geometry to determine a nonlinear scale factor map, the nonlinear scale factor map representing a map of the component's response to the morphing of the input geometry; and repeating operations (i) - (iv) one or more times to generate the nonlinear scale factor, the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error.
However, Nguyen teaches wherein the iterative simulation process comprises (see generally FIG. 4): (i) simulating a distortion of an input geometry representing the component using a numerical method (input 3D geometry 248, [col 7 ln 65]; and perform FEA to determine predicted stress and distortion, [col 8 ln 3-6]); (ii) morphing the input geometry using simulated part distortion (if predicted distortion is greater than tolerance, alterations are used to update input geometry, [col 8 ln 22-26]); (iii) 
Neither Liebl nor Nguyen teach the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error. However, Chandar teaches the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error (shrinkage compensation through a constant scaling factor may not reliably reduce height accuracy, [0036] lines 27-29; risk of uncertainty at certain points in model based compensation can be mitigated by averaging out the effect of random dimensional deviations through replication, [0037] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a specific algorithm that iteratively applies non-linear alterations based on a heat-map, and even halves or ¾ magnitudes those alterations, see Nguyen [col 20 ln 58], which would prevent over correction. A 
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Chandar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error. Liebl teaches that shrinkage errors can be fixed with correction values determined through machine learning, see [0041] and [0045]. Nguyen teaches that non-linear scale factors can be determined by applying alterations that reverse predicted distortions found in a heat-map, and the alterations can be determined by halving (1/2) or three-quartering (3/4) reversed vertical deformation, and repeating this step as many times as necessary until build tolerance is achieved, [col 20 ln 55-65]). Chandar teaches that uniform scale factors for shrinkage are not reliable, [0026] lines 27-28, and that risk of uncertainty at certain points in model based compensation can be mitigated by averaging out the effect of random dimensional deviations through replication, [0037] lines 1-9. A person having skill in the art would have a reasonable expectation of reducing uncertainty errors in Liebl by modifying the system of Liebl in view of Nguyen with the teaching of replicating models and averaging the distortion alterations in Chandar. Therefore, it would have been obvious to combine Liebl in view of Nguyen with Chandar to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 13, as noted above. Liebl does not teach wherein the input geometry representing 
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be calculated from a numerical method or that the numerical method needs to be applied to the original CAD model. Nguyen teaches that a numerical method such as a FEA thermo-mechanical model needs to be used prior to and during fabrication to predict shape distortions and/or residual stress that is developing in the work piece, Nguyen [col 7 ln 47-57]. By performing these simulations on the CAD model prior to manufacturing, the process can account for thermal gradients that lead to high stress and premature failure of the workpiece, [col 1 ln 41-48]. Furthermore, the original simulation of the CAD model can be compared to the manufactured part for calibration and validation purposes of the model, [col 12 ln 47]). A person having skill in the art would have a reasonable expectation of successfully calibrating a machine learning model in Liebl by modifying the system of Liebl with the FEA thermo-mechanical modeling of the original CAD model of Nguyen. Therefore, it would have been obvious to combine Liebl in view of Nguyen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.



With respect to claim 16, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 13, as noted above. Liebl does not teach wherein the numerical method comprises at least one of a finite element analysis and a boundary element method. However, Nguyen teaches wherein the numerical method comprises at least one of a finite element analysis and a boundary element method ([col 7 ln 47-48]).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be calculated from a numerical method or that the numerical method needs to be applied to the original CAD model. Nguyen teaches that a numerical method such as a FEA thermo-mechanical 

With respect to claim 18, Liebl in view of Nguyen teaches all of the limitations of claim 17, as noted above. Liebl does not teach wherein the iterative simulation process comprises: (i) simulating a distortion of an input geometry representing the component using a numerical method; (ii) morphing the input geometry using simulated part distortion; (iii) generating an updated simulation distortion using the morphed input geometry; (iv) comparing the updated simulation distortion to the distortion of the first input geometry to determine a nonlinear scale factor map, the nonlinear scale factor map representing a map of the component's response to the morphing of the input geometry; and repeating operations (i) - (iv) one or more times to generate the nonlinear scale factor, the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error.
However, Nguyen teaches wherein the iterative simulation process comprises (see generally FIG. 4): (i) simulating a distortion of an input geometry representing the component using a numerical method (input 3D geometry 248, [col 7 ln 65]; and perform FEA to determine predicted stress and 
Neither Liebl nor Nguyen teach the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error. However, Chandar teaches the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error (shrinkage compensation through a constant scaling factor may not reliably reduce height accuracy, [0036] lines 27-29; risk of uncertainty at certain points in model based compensation can be mitigated by averaging out the effect of random dimensional deviations through replication, [0037] lines 1-9).
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except for calculating a non-linear scale factor. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be non-linear, but leaves open for how a machine learning algorithm could be applied. Nguyen teaches a 
It would have been obvious to one skilled in the art before the effective filing date to combine Liebl in view of Nguyen with Chandar because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl in view of Nguyen discloses a system that teaches all of the claimed features except for the nonlinear scale factor being an average of nonlinear scale factors determined in response to a variety of morphing operations as a function of a residual error. Liebl teaches that shrinkage errors can be fixed with correction values determined through machine learning, see [0041] and [0045]. Nguyen teaches that non-linear scale factors can be determined by applying alterations that reverse predicted distortions found in a heat-map, and the alterations can be determined by halving (1/2) or three-quartering (3/4) reversed vertical deformation, and repeating this step as many times as necessary until build tolerance is achieved, [col 20 ln 55-65]). Chandar teaches that uniform scale factors for shrinkage are not reliable, [0026] lines 27-28, and that risk of uncertainty at certain points in model based compensation can be mitigated by averaging out the effect of random dimensional deviations through replication, [0037] lines 1-9. A person having skill in the art would have a reasonable expectation of reducing uncertainty errors in Liebl by modifying the system of Liebl in view of Nguyen with the teaching of replicating models and averaging the distortion alterations in Chandar. Therefore, it would have been obvious to combine Liebl in view of Nguyen with Chandar to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


It would have been obvious to one skilled in the art before the effective filing date to combine Liebl with Nguyen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Liebl discloses a system that teaches all of the claimed features except wherein the input geometry representing the component using a numerical method in a first instance of operation (iv) is the geometry of the CAD model. Liebl teaches that shrinkage errors can be fixed with correction values δ determined through machine learning, see [0041] and [0045]. However, Liebl does not specifically teach that these correction values need to be calculated from a numerical method or that the numerical method needs to be applied to the original CAD model. Nguyen teaches that a numerical method such as a FEA thermo-mechanical model needs to be used prior to and during fabrication to predict shape distortions and/or residual stress that is developing in the work piece, Nguyen [col 7 ln 47-57]. By performing these simulations on the CAD model prior to manufacturing, the process can account for thermal gradients that lead to high stress and premature failure of the workpiece, [col 1 ln 41-48]. Furthermore, the original simulation of the CAD model can be compared to the manufactured part for calibration and validation purposes of the model, [col 12 ln 47]). A person having skill in the art would have a reasonable expectation of successfully calibrating a machine learning model in Liebl by modifying the system of Liebl with the FEA thermo-mechanical modeling of the original CAD model of Nguyen. Therefore, it would have been 

With respect to claim 20, Liebl in view of Nguyen in further view of Chandar teaches all of the limitations of claim 18, as noted above. Liebl further teaches wherein the calculation of the nonlinear scale factor using an iterative simulation process is executed, at least in part, before or in parallel with the producing of the physical representation of the component; the obtaining of the measurement data of the physical representation of the component; and the determination of the deviation between the geometry of the CAD model and the measurement data of the physical representation of the component (self-learning algorithm is performed using nominal and actual components that were produced previously, [0017] line 3; Note Nguyen also teaches performing modelling prior to or during fabrication, [col 7 ln 49-50]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129